In a matrimonial action in which the parties were divorced by judgment entered February 14, 1986, the defendant appeals from an order of the Supreme Court, Nassau County (Levitt, J.), dated August 11, 1992, which (1) granted the plaintiff’s motion to modify the judgment of divorce, and (2) awarded the plaintiff $3200 in arrears of maintenance.
Ordered that the order is affirmed, with costs.
Since the intent of the parties, as evidenced by the language of the separation agreement and the original judgment itself, was that any judgment of divorce would incorporate the provisions of the separation agreement, the court properly amended the judgment so as to reflect this intent (see, Merrick v Merrick, 181 AD2d 503; Roll v Roll, 143 AD2d 651).
The defendant’s remaining contention is without merit (see, Nordhauser v Nordhauser, 130 AD2d 561, 562; see also, Scheinkman, Supp Practice Commentaries, McKinney’s Cons Laws of NY, Book 14, Domestic Relations Law § 244, 1994 Pocket Part, at 322-323). Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.